UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7431


RAMON CHARLES CHAPMAN,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA, DEPARTMENT OF CORRECTIONS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00368-RBS-DEM)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ramon Charles Chapman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ramon    Charles        Chapman    appeals     the    district     court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice       pursuant    to     28   U.S.C.      § 1915A(b)(2)      (2006).        On

appeal,    we    confine     our    review     to    the   issues     raised    in   the

Appellant’s brief.          See 4th Cir. R. 34(b).                Because Chapman’s

informal brief does not challenge the basis for the district

court’s disposition, Chapman has forfeited appellate review of

the court’s order.          Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented    in   the    materials

before    the    court     and   argument      would    not     aid   the   decisional

process.



                                                                               AFFIRMED




                                           2